Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 1 of 8 - Page ID#: 42




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

                                     )
   JONAS PEREZ GAMAS,                )
                                     )     Civil No. 5:19-cv-00337-GFVT
         Plaintiff,                  )
                                     )
   V.                                )       SCHEDULING ORDER
                                     )
   DIVISION 4 CONSTRUCTION LLC,
                                     )
                                     )
         Defendant.
                                     )
                             *** *** *** ***

        Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the Court, having considered

 the Report of Parties’ Rule 26(f) Planning Conference [R. 9], hereby ORDERS as follows:

                                          DISCOVERY

        1.     The following deadlines shall be observed in this action:

               (a)     The parties represent that initial disclosures have been completed.

               (b)     Accordingly, all written discovery shall be completed by Monday,

                       January 20, 2020.

               (c)     All depositions shall be completed by Wednesday, March 18, 2020.

        2.     Pursuant to Federal Rule of Civil Procedure Rule 5(d), the parties shall observe

        the following directives regarding the filing of discovery materials in this case unless the

        Court otherwise specifically so orders:

               (a)     Rule 26(a)(1) Initial Disclosures, Interrogatories and Answers or other

                       responses thereto, Requests for Production of Documents and Answers or

                       other responses thereto, Requests for Admission and Answers thereto, and

                       any documents or tangible things produced pursuant to such discovery
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 2 of 8 - Page ID#: 43




                     requests, as well as any discovery depositions, shall not be filed.

              (b)     Any disclosure of expert reports is unnecessary as parties represent that

                     they do not anticipate retaining experts.

              (c)    Supplementations of reports or information shall be made as parties

                     become aware that information previously disclosed is incomplete or

                     incorrect, but no later than Monday, January 20, 2020.

       3.     Discovery disputes shall be resolved in the following manner:

              (a)    The parties shall first meet and/or confer in an attempt to resolve disputes

                     between themselves, without judicial intervention.

              (b)    If the parties are unable to resolve such disputes informally, they shall

                     attempt to resolve their disagreement by telephone conference with the

                     Magistrate Judge pursuant to the referral set forth below.

              (c)    If, and only if, the parties are unable to resolve their disputes after

                     conference with the Magistrate Judge, they may file appropriate written

                     motions with the Court. Any written motion regarding discovery shall

                     include a certification detailing counsel’s attempts to resolve the dispute as

                     required by Rule 37(a)(1) and Local Rule 37.1.

                                 DISPOSITIVE MOTIONS

       The following motion deadlines shall be observed in this action:

              (a)    Parties shall have to and including Wednesday, March 18, 2020, to seek

                     leave to join additional parties or amend their pleadings.

              (b)    The parties shall have to and including Monday, May 18, 2020, by which

                     to file all dispositive motions, motions in limine, and/or Daubert motions.



                                                2
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 3 of 8 - Page ID#: 44




                                           PRETRIAL

       1.     The Final Pretrial Conference is hereby scheduled for Wednesday, September

       30, 2020, at the hour of 1:30 p.m. in the Courtroom of the United States Courthouse in

       Frankfort, Kentucky. Said Final Pretrial Conference shall be attended by the attorneys

       who will be trying the case, as well as the parties themselves, or a corporate/carrier

       representative with full settlement authority.

       2.     No later than Monday, July 20, 2020, counsel shall file with the Clerk an

       original, shall submit a copy to the Court’s chambers, and shall provide a copy to

       opposing counsel of the following, each to be filed as a separate document:

              (a)     Pursuant to Rule 26(a)(3)(A)(i), a witness list with a brief summary of the

                      expected testimony of each witness. Pursuant to Rule 26(a)(3)(A)(ii), the

                      witness list shall be filed separately and include the designation of those

                      witnesses whose testimony is expected to be presented by deposition with

                      references to the pages and the questions to be presented; and, if the

                      deposition was not taken stenographically, a transcript of the pertinent

                      portions of the deposition testimony shall be attached to the witness list.

              (b)     Pursuant to Rule 26(a)(3)(A)(iii), a list of exhibits intended to be used at

                      trial. The exhibit list shall be filed separately and contain a description

                      of each exhibit in sufficient detail to permit adequate identification

                      thereof, and shall include a list of any demonstrative and/or summary

                      exhibits to be used at trial (including any to be used during opening

                      statements).

              (c)     Page and line designations of witnesses who will testify by deposition.



                                                 3
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 4 of 8 - Page ID#: 45




       3.     No later than ten (10) days prior to the Final Pretrial Conference, counsel shall

       file with the Clerk an original, shall submit a copy to the Court’s chambers, and shall

       provide a copy to opposing counsel of the following, each to be filed as a separate

       document:

              (a)       A pretrial memorandum containing the following:

                      i.    Succinct statement of the facts of the case;

                     ii.    The questions of fact;

                    iii.    The questions of law;

                    iv.     Expected evidentiary objections;

                     v.     A listing of all pending motions;

                    vi.     The status of settlement negotiations and the likelihood of settlement;

                            and

                    vii.    The feasibility of alternative dispute resolution. Comments regarding

                            the feasibility of alternative dispute resolution shall include the views

                            of the parties on the method of resolution (i.e., mediation, arbitration,

                            settlement conference, summary jury trial, etc.).

              (b)       A copy of the Agreed Proposed Jury Instructions shall also be filed

                        separately, with supporting authorities. If the parties cannot agree on

                        certain instructions, counsel shall file with the Clerk, shall submit a copy

                        to the Court, and shall provide a copy to opposing counsel of their

                        separately proposed instructions with supporting authorities. Failure to

                        submit jury instructions within the time provided may result in

                        cancellation of the Final Pretrial Conference and Trial dates.



                                                  4
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 5 of 8 - Page ID#: 46




             (c)    An Agreed Statement of the Case suitable for reading to the prospective

                    jurors on voir dire.

             (d)    Proposed voir dire questions for consideration by the Court. It is the

                    practice of the undersigned to conduct the entire voir dire, incorporating

                    both general as well as case-specific inquiries. In conducting voir dire, the

                    Court utilizes both its own questions and many of those proposed

                    questions submitted by counsel. In addition to its own voir dire, the Court

                    will allow counsel for both parties a brief opportunity for follow up

                    questions, and the length of time permitted for follow up by counsel will

                    be determined at the Final Pretrial Conference.

             (e)    Any motions for ruling by the Court upon any objection made in any

                    evidentiary deposition to be used at trial on which ruling by the Court is

                    necessary prior to trial. Any objection within any deposition which is not

                    so raised specifically (by citation to page number and question number)

                    for ruling by the Court shall be deemed to be summarily overruled.

       4.    No later than Tuesday, August 18, 2020, counsel shall file:

             (a)    Written objections, pursuant to Fed. R. Civ. P. 26(a)(3)(B), to the list of

                    witnesses and exhibits previously filed by any other party. Counsel shall

                    attach a copy of the challenged exhibit(s) to any objections filed with

                    the Court. Objections not so disclosed, other than objections under Rules

                    402 and 403 of the Federal Rules of Evidence, shall be deemed waived

                    unless excused by the court for good cause shown.

             (b)    Objections and counter-designations to deposition testimony.



                                              5
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 6 of 8 - Page ID#: 47




       5.    At the Final Pretrial Conference, counsel for the parties shall be prepared to:

             (a)    Display to the Court all exhibits intended to be used at trial, which shall

                    already be pre-marked in accordance with Local Rule 83.10 and numbered

                    in the order in which they will be offered at trial and provide a court copy

                    of all documentary exhibits.

             (b)    Advise the Court that they have displayed to opposing counsel all exhibits

                    which may be used at trial, including any demonstrative or summary

                    exhibits.

             (c)    Discuss and make possible stipulations of admissibility, or threshold

                    foundation requirements for admissibility of exhibits, including

                    authenticity; discuss and make stipulations of fact or law which would

                    expedite the trial of this action.

             (d)    Demonstrate an ability to use the court’s visual presentation system for

                    any exhibit which will be discussed by a witness or utilized during

                    opening or closing statements. The system can display documents, x-rays,

                    photographs, negatives and videos. The presentation system is designed to

                    display the exhibit simultaneously to the parties, the jury, the witnesses,

                    and the Court. First time users of the system should contact the Court’s

                    Judicial Assistant to make arrangements to view the system onsite.

                    Although there is a witness monitor, some witnesses have difficulty

                    reading from same, so an extra copy to hand to the witness should be

                    readily available. A description of the system can be found at

                    www.kyed.uscourts.gov/court-tech.htm.



                                                6
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 7 of 8 - Page ID#: 48




                (e)       Discuss the possibility of settlement.

        6.      Court Copies. In addition to the official copies filed with the Clerk of the Court,

        the following documents shall be submitted to the undersigned’s Chambers

        electronically:

                (a)       Witness list(s);

                (b)       Exhibit list(s);

                (c)       Proposed jury instructions;

                (d)       Proposed voir dire questions; and

                (e)       Statement(s) of the case.

        These documents shall be transmitted in Word Document format as an email

 attachment to GFVT_chambers@kyed.uscourts.gov.

                                                 TRIAL

        This action is hereby set for Jury Trial on Tuesday, October 13, 2020, at the hour of

 10:00 a.m. in the Courtroom of the United States Courthouse in Frankfort, Kentucky, with

 counsel to arrive by 9:30 a.m. Trial is expected to last no longer than two (2) days.



                                       EXTENSIONS OF TIME

        Requests to modify any dates or deadlines established by this order shall be submitted

 upon motion filed prior to expiration of the deadline in question, and upon showing of good

 cause beyond the control of counsel in the exercise of due diligence. See L.R. 7.1(b).

                              REFERRAL TO MAGISTRATE JUDGE

        IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 636(b)(1)(A) this matter is

 referred by blind draw to Magistrate Judge Edward B. Atkins or Magistrate Judge Matthew A.



                                                      7
Case: 5:19-cv-00337-GFVT-MAS Doc #: 10 Filed: 10/28/19 Page: 8 of 8 - Page ID#: 49




 Stinnett for the purpose of:

        1.      Supervising discovery and pretrial proceedings.

        2.      Conducting all pretrial and status conferences, establishing and extending

        discovery deadlines, and all other deadlines, holding such hearings as may be required,

        and ruling on non-dispositive motions, except motions in limine. See Brown v. Wesley’s

        Quaker Maid, Inc., 771 F.2d 952 (6th Cir. 1985). Dispositive motions will be referred by

        the Clerk of this Court to the appropriate United States District Judge.



        This the 28th day of October, 2019.




                                                 8
